Case 4:20-cv-00734-SDJ Document 17-1 Filed 12/04/20 Page 1 of 1 PageID #: 809




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


PURESHIELD, INC. AND VIACLEAN
TECHNOLOGIES, LLC,

            Plaintiffs,
                                                          Case No. 4:20-cv-00734-SDJ
       v.

ALLIED BIOSCIENCE, INC.,

            Defendant.


                                    [PROPOSED] ORDER

       Before the Court is a Stipulation and Joint Motion to Sever and Stay Patent Infringement

Counts I–X filed by Plaintiffs PureShield, Inc. and ViaClean Technologies, LLC (collectively,

“Plaintiffs”) and Defendant Allied BioScience, Inc. (“Defendant”) (collectively, “Parties”).

Upon consideration, it is hereby ORDERED that the Parties’ request is GRANTED in its

entirety. Counts I–X are severed and stayed pending resolution of disputes between Plaintiffs

and non-party Novalent, Ltd. regarding rights in and to the patents asserted in this case, whether

by the declaratory judgment action brought by Plaintiffs, see PureShield Inc. and ViaClean

Technologies, LLC v. Inhold, LLC and Novalent, Ltd., No. 20-cv-1025 (M.D.N.C.), or the state

court action brought by non-party Novalent, Ltd., see Inhold, LLC v. PureShield Inc., No. 20-

CVS-4841 (N.C. Super.).      Counts XI–XIII will go forward in this case in the interim.      The

deadline for Defendant to respond to Counts XI–XIII in Plaintiffs’ Complaint is extended 14

days to and including December 18, 2020.
